          Case 3:20-cv-06131-VC Document 23 Filed 10/29/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 ERIC B. FROMER CHIROPRACTIC, INC.,                Case No. 20-cv-06131-VC
                Plaintiff,
                                                   ORDER REJECTING NOTICE OF
         v.                                        VOLUNTARY DISMISSAL
 BETTERDOCTOR, INC., et al.,                       Re: Dkt. No. 22
                Defendants.

       The notice of voluntary dismissal is rejected because the plaintiff must seek leave to

dismiss the complaint. See Standing Order for Civil Cases ¶ 48. The request to dismiss is due 7

days from this order.

       IT IS SO ORDERED.

Dated: October 29, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
